Citation Nr: 1612956	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-01 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a left elbow disorder.
 
2.  Entitlement to service connection for a bilateral ankle disorder.

3.  Whether there was clear and unmistakable error (CUE) in a May 1996 rating decision for failing to grant an effective date prior to May 8, 1995 for the award of service connection for a generalized anxiety disorder (previously characterized as PTSD). 

4.  Whether there was clear and unmistakable error in a May 1996 rating decision for failing to grant a compensable rating for a generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to November 1993.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In April 2015 the Board issued a decision which denied service connection for a left elbow disorder and for a bilateral ankle disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court issued an order which granted a joint motion of the parties, dated that same month, for remand and to vacate the Board's April 2015 decision to the extent it denied service connection for a left elbow disorder and for a bilateral ankle disorder.  Copies of the motion and the Court's Order have been incorporated into the claims file.

The April 2015 Board decision also remanded for further development claims for service connection for a right elbow disorder, a bilateral knee disorder, and a gastrointestinal disorder.  The Agency of Original Jurisdiction has not completed the development of those claims and they have not been recertified to the Board for review.  Consequently those appeals will not be addressed by the Board at this time.  

Separately, in a January 2016 rating decision, the RO denied a rating in excess of 10 percent for headaches.  The Veteran submitted a notice of disagreement (NOD) with the continuation of his 10 percent rating.  The NOD is recorded in the Veterans Appeals Control and Locator System (VACOLS).  In a February 2016 letter, the RO acknowledged receipt of written disagreement with the January 2016 rating decision.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, a remand of the issue pursuant to Manlincon is not warranted in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2015 Board decision denied the Veteran's claims for service connection for a left elbow disorder and a bilateral ankle disorder on the basis that the Veteran did not have a current disability of the ankles or of the left elbow.  The October 2015 joint motion indicates that the Board erred in not making a determination as to whether the Veteran's joint pain of the ankles and left elbow represents an undiagnosed illness or a chronic multisymptom illness as described by 38 C.F.R. § 3.317 for those Veterans who served in the Persian Gulf.  The Board has reviewed these claims and determined that these claims must be remanded to the AOJ in order that a medical opinion may be obtained with consideration of the new medical evidence has been associated with the Veteran's claims file.

The Veteran has perfected appeals claiming that there was CUE in a May 1996 rating decision to the extent it failed to grant an earlier effective date for service connection for an anxiety disorder, and for failing to grant a compensable rating for the anxiety disorder.  The May 1996 rating decision granted service connection for posttraumatic stress disorder (PTSD).  Subsequently the Veteran's service-connected anxiety disorder has been recharacterized as a generalized anxiety disorder.  

The Veteran submitted a substantive appeal with regard to his CUE claims in November 2015 and requested a video conference hearing with respect to these issues.  The Veteran has not been provided the requested hearing with respect to these issues.  Accordingly, the CUE claims must be remanded to provide the Veteran a hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the nature and etiology of his claimed bilateral ankle pain and left elbow pain.  

a) After examining the Veteran, and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should identify any current bilateral ankle and left elbow disorders related to the Veteran's reported symptoms.

b) For each diagnosis identified, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the disorder manifested during service or is otherwise causally or etiologically related to his service, to include any in-service symptomatology, injury, or environmental exposure. 

c) For any diagnosed degenerative joint disease, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the disorder manifested during active service, within one year of separation from service, or is otherwise causally or etiologically related to service.

d) If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.

2.  Thereafter, the RO should readjudicate the bilateral ankle and left elbow issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  They should then be afforded an applicable time to respond thereto.

3.  With regard to only the Veteran's CUE claims, schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO by video conference.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




